Maeshall, J.
If when respondent was discharged there existed an uncondoned justification therefor, regardless of whether it was then known to appellant, or whether the reason assigned for such discharge was sufficient, the trial court erred in holding that appellant was precluded by the first or any notice of discharge from proving an existing ground not therein referred to. Loos v. Geo. Walter B. Co. 145 Wis. 1, 6, 129 N. W. 645; Von Heyne v. Tompkins, 89 Minn. 77, 93 N. W. 901; Crescent H. S. & I. Co. v. Eynon, 95 Va. 151, 27 S. E. 935.
Under the terms of the contract appellant, acting in good faith and within the terms of its contract, had a right to determine for itself whether any of the stipulated grounds for discharging respondent existed. There being, at the best for respondent, evidence tending to prove incompetency and several substantial violations of contract duty, the trial court erred in directing a verdict in respondent’s favor.
Any inexcusable substantial violation by an employee of instructions, or neglect of duty of a substantial character, or any misconduct inconsistent with the relations of master and servant and which might injuriously affect the former’s business, regardless of any express agreement on the subject, constitutes good ground for discharging the employee.
*430What constitutes sufficient ground for discharging an employee is matter of law unless provided for in the contract of employment; but-where the facts are in dispute the case, under proper instructions, should be submitted to the jury.
It is considered here that the case was not so clearly in favor of appellant as to require condemnation of the refusal to direct a verdict in its favor, since before the commencement of the action, it duly tendered respondent the amount due him for the time he served and kept the tender good; but that appellant’s rights were entirely misconceived in directing the verdict for respondent.
By the Court. — The judgment is reversed, and cause remanded for a new trial.